CO HALAN, S.
The appraiser erred in calculating the value of certain comparatively inactive securities at the price bid for them on the day after the date of decedent’s death. He should have ascertained the average prices at which the securities were sold within a reasonable time before and after decedent’s death and made his calculations upon that basis. He should have ascertained the value of the active securities in the manner prescribed by section 1, chapter 34 of the Laws of 1891, and the average price of these securities for a period of two months before and two months after decedent’s death would represent the fair market value of these securities at the date of decedent’s death. Matter of Crary, 31 Misc. Rep. 72, 64 N. Y. Supp. 566. The number of shares of stock held by decedent should not be taken into consideration in ascertaining their value. Matter of Gould, 19 App. Div. 352, 46 N. Y. Supp. 506.
The appraiser’s report will be remitted to him for the purpose of< reappraising the stocks and bonds mentioned in his report as herein indicated.